Citation Nr: 0213953	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  95-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for alcohol abuse 
disability secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  Service records show that the veteran was 
awarded the Combat Action Ribbon.   

This appeal arises from a June 1995 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which denied an 
increased evaluation for the veteran's service-connected 
PTSD, evaluated as 30 percent disabling.  By rating action of 
June 1997, the 30 percent rating assigned the service 
connected PTSD was increased to 50 percent, effective from 
October 1994.  

In a November 1997 decision, the Board denied the veteran's 
claim for a disability evaluation in excess of 50 percent for 
PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  

In a July 1999 Order, the Court vacated the November 1997 
Board decision and remanded the matter to the Board for 
determination of the following issues: whether the veteran 
met one of the three independent criteria required for a 100 
percent rating and if not, if the veteran met the criteria 
for a 70 percent rating; and whether the veteran was entitled 
to secondary service connection for alcohol abuse.  The Court 
instructed the Board to apply its interpretation of 
38 U.S.C.A. § 1110 as set forth in Barela v. West, 11 Vet. 
App. 280 (1998) (holding that although section 1110 prohibits 
the payment of compensation for disability due to alcohol and 
drug abuse, it does not bar an award of service connection) 
to the veteran's claim and to apply correctly in the 
readjudication of the veteran's PTSD disability rating, the 
VA rating criteria of Diagnostic Code 9411, 38 C.F.R. § 4.130 
(1996 and 2000).  The veteran appealed to the United States 
Court of Appeals for the Federal Circuit.   

In a February 2001 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
portion of the July 1999 Order which interpreted section 1110 
as a bar to the veteran's recovery of compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability.  The Federal Circuit affirmed 
the part of the Order which remanded the claim for proper 
application of the rating criteria.  The Federal Circuit 
disagreed with the Court's interpretation of § 1110 in Barela 
v. West, 11 Vet. App. 280 (1998).  The Federal Circuit 
indicated that the best interpretation of the statute was 
that it precluded compensation in only in two situations: 1) 
for primary alcohol abuse disabilities; and 2) for secondary 
disabilities that result from primary alcohol abuse.  The 
Federal Circuit held that the language of § 1110 did not 
preclude compensation where an alcohol abuse disability arose 
secondarily from or as evidence of the increased severity of 
a non-willful misconduct, service-connected disorder.  The 
Federal Circuit indicated that veterans could only recover if 
they could adequately establish, by "clear medical 
evidence," that their alcohol or drug abuse disability was 
secondary to or was caused by their primary service-connected 
disorder.  The Federal Circuit remanded the case to the Court 
for further proceedings consistent with the February 2001 
opinion.  

In an April 2002 Order, the Court indicated that it was 
replacing its July 1999 Order to the extent that it was 
reversed by the February 2001 Federal Circuit opinion.  The 
Court indicated that the November 1997 Board decision was 
vacated and the matter was remanded back to the Board for 
readjudication consistent with the provisions of its Order, 
the Federal Circuit's opinion, and the Court's July 1999 
Order to the extent consistent with the Federal Circuit's 
opinion.  

The Board finds that a remand in this case is appropriate as 
opposed to development of the case by the Board pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  In the 
present case, the outcome of the veteran's claim of 
entitlement to a disability evaluation in excess of 50 
percent for PTSD may depend upon the RO's adjudication of the 
issue of whether the veteran's alcohol abuse is secondary to 
the PTSD, is a symptom of the PTSD, or is due to willful 
misconduct.  Moreover, VA was advised in March 2000 that the 
veteran's PTSD had been aggravated by a January 1999 
incident.  He was last examined for compensation purposes in 
1996.

The Board finds these issues to be "inextricably 
intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).  It does not appear 
that the RO has addressed this issue.  Accordingly, the 
veteran's claim must be remanded to the RO and the issue of 
entitlement to a disability evaluation in excess of 50 
percent for PTSD to include whether the veteran's alcohol 
abuse is secondary to the PTSD, is a symptom of the PTSD, or 
is due to willful misconduct must be adjudicated.  

In a September 2002 statement, the veteran's representative 
stated that the veteran's service-connected PTSD interfered 
with the veteran's ability to retain employment.  It appears 
that the veteran is raising the issue of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  The Board cannot address 
this issue in the first instance.  The matter is accordingly 
referred to the RO for appropriate action.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) was enacted.  The VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that the RO should notify the veteran of the VCAA 
and ensure that the requirements of the VCAA have been 
satisfied.  

In the present case, in light of the Court's orders dated in 
July 1999 and April 2002 and the decision of the Federal 
Circuit dated in February 2001, the Board finds that another 
VA examination is necessary to determine the current severity 
of the PTSD and to determine whether the veteran has an 
alcohol abuse disability secondary to the PTSD, as a symptom 
of the PTSD, or as the result of willful misconduct.  

Review of the record shows that the RO obtained the veteran's 
VA treatment records and hospitalization records from 1994 to 
April 1999.  The Board finds that the RO should make an 
attempt to obtain the relevant VA treatment records dated 
from April 1999, since such records may establish the current 
severity of the PTSD.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for the PTSD 
and alcohol abuse since April 1999.  All 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, including VA 
treatment and hospital records dated from 
April 1999.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the severity of his PTSD.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should render a 
medical opinion as to whether the 
veteran's alcohol abuse is secondary to 
the PTSD, is a symptom of the PTSD, or is 
not due to the PTSD but is due to willful 
misconduct.  If the examiner determines 
that the alcohol abuse is secondary to or 
a symptom of the PTSD, the examiner 
should provide a Global Assessment of 
Functioning (GAF) score for the 
impairment due to the PTSD and the 
alcohol abuse.  If the examiner 
determines that the alcohol abuse is due 
to the veteran's willful misconduct, the 
examiner should provide a GAF score for 
the impairment due solely to the PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for PTSD and the 
issue of whether the alcohol abuse is 
secondary to the PTSD, is a symptom of 
PTSD, or is due to willful misconduct.  
The RO should evaluate the claim under 
the old VA regulations for rating PTSD 
for the time period prior to November 7, 
1996.  For the time period from November 
7, 1996 to present, the RO should 
evaluate the claim under both the old and 
the current VA regulations for rating 
PTSD, determine which set of regulations 
is more favorable to the veteran, and 
apply the one more favorable in 
accordance with VAOPGCPREC 3-2000 and 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



